 OPERATING ENGINEERS, LOCAL 501Operating Engineers,Local No. 501 (Anheuser Busch,Inc.) and Richard Osting.Case 31-CB-848October 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 6, 1972, Administrative Law Judge IGeorge H. O'Brien issued the attached Decision inthis proceeding. Thereafter, General Counsel and An-heuser Busch,Inc., asIntervenor, filed exceptions andsupporting briefs and Respondent Union filed cross-exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith .2The Administrative Law Judge found that theRespondent Union did not violate Section 8(b)(1)(B)of the Act by imposing a fine, enforceable by expul-sion from union membership, upon Supervisor-UnionMember Osting for working behind a union-spon-sored picket line at the Respondent's premises.' Wefind merit in the General Counsel's exception to thisfinding.As the Board noted inTimes Publishing Compa-ny4All persons who are "supervisors" within themeaning of Section 2(11) of the Act are employ-ers' "representatives for the purposes of collec-tive bargaining or the adjustment of grievances"within the purview of Section 8(b)(1)(B) of theAct....The fact that the employer and the Unionhave contracted that certain specified positionsare covered by the contract, including the union-security provision thereof, does not constitute anagreement that the incumbents may be subjectedto union discipline for violating union rules andiThe title of `Trial Examiner"was changedto "Administrative LawJudge"effectiveAugust 19, 1972.2we hereby correct the Administrative Law Judge's inadvertent errors onp. 10, 1 28,and p. 11, 1.46, of hisDecision by changingthe word "Respon-dent"to the"Employer."3In reaching this finding the Administrative Law Judge noted the absenceof evidence indicatingthatOsting everparticipatedin this adjustment ofgrievances as the Employer's representatives. .eThe Newspaper Guild Erie, Newspaper Guild Local 187, AFL-CIO(Times PublishingCompany),196 NLRB No.159 See also casescited therein.551regulations if they are supervisors within the stat-utory definition of that term ....In order to constitute coercion within theproscription of Section 8(b)(1)(B), it is not essen-tial that the union disciplinary action be relatedto the offending member's performance of super-visory functions,it being sufficient that the disci-pline somehow concern the relationship betweenthe employer on the one hand and the union orthe employees on the other,as distinguished frommatters purely of internal union administration.Specifically,it is violative of Section 8(b)(1)(B)for a union to discipline a supervisor-member forcrossing the union's picket line and working dur-ing a strike.Accordingly,inasmuch as Osting's supervisoryfunctions are conceded by all parties,theUnion'saction in fining is violative of Section 8(b)(1)(B) of theAct.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Oper-ating Engineers, Local No. 501, its officers, agents,and representatives, shall:1.Cease and desist from:(a) In any manner restraining or coercing Anheu-ser Busch, Inc., in the selection of representatives cho-sen by it for the purpose of collective bargaining orthe adjustment of grievances.. (b)Fining or otherwise disciplining SupervisorRichard Osting because he crosses a picket line estab-lished by the Respondent on the premises of Anheu-ser Busch, Inc., and thereafter continues to work.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Rescind any fines, supensions, explusions, orother disciplinary acts that may have been takenagainst Richard Osting and excise and expunge allrecords or other evidence in the files of Respondentresulting from charges and proceedings broughtagainst Richard Osting because of his working forAnheuser Busch, Inc., during the course of the strikecalled by the Respondent in March 1971.(b)Advise the said Richard Osting, in writing,thatRespondent has taken the aforesaid action incompliance with paragraph 2(a), above, and that itwill cease and desist from the actions forbidden inparagraph 1(b) of this Order.(c) Post at the business office and meeting hallcopies of the attached notice marked "Appendix."65 See alsoToledo Locals Nos 15-P and 272 of the Lithographersand Photoen-graversInternationalUnion,AFL-CIO (The Toledo Blade Company, Inc),175NLRB 1072, affd 437 F 2d 55 (C A 6)6In the event that thisOrderis enforcedby a Judgment of a United States199 NLRB No. 91 552DECISIONSOF NATIONALLABOR RELATIONS BOARDCopies of said notice,on forms provided by the Re-gional Director for Region 31, after being duly signedby the Respondent Union's representative,shall beposted by the Respondent Union immediately uponreceipt thereof,and be maintained by it for 60 consec-utive days thereafter,in conspicuous places, includingall places where notices to members are customarilyposted.Reasonable steps shall be taken by Respon-dent Union to insure that said notices are not altered,defaced,or covered by any other material.(d)Mail to the Regional Director for Region 31signed copies of said notices for posting by AnheuserBusch,Inc., if willing,in places where notices to em-ployees are customarily posted.Copies of said notices,to be furnishedby theRegional Director for Region31, shall,after being duly signedby theRespondentUnion's official representative, be forthwith returnedto the Regional Director.(e)Notifythe Regional Director for Region 31,in writing,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER FANNING,dissenting:My colleagues have found that the RespondentUnion here violated Section 8(b)(1)(B) of the Act bycoercing and restraining the Employer in the selectionof its representatives for the purposes of collectivebargaining and adjusting grievances.Idisagree.The record clearly demonstrates that Respon-dent fined Osting,a supervisor member,solely be-cause he worked behind its picket line performingproduction work,during which time Osting neitherperformed nor had occasion to perform as a supervi-sor.Accordingly,for the reasons set forth in my dis-sentingopinion inInternationalBrotherhood ofElectricalWorkers,AFL-CIO,and Local 134 (IllinoisBell TelephoneCompany),192 NLRBNo. 17, I woulddismiss the complaint in its entirety.representatives chosen by it for the purposes ofcollective bargaining or the adjustment of griev-ances.WE WILL NOT fine or otherwise disciplineRichard Osting because he crosses a picket lineestablished by the Respondent on the premises ofAnheuser Busch, Inc., and thereafter continuesto work.WE WILL rescind any disciplinary action tak-en against Richard Osting and excise and ex-punge all records or other evidencein our filesresulting from charges and proceedings broughtagainst Richard Osting because of his workingfor Anheuser Busch, Inc., during the course ofthe strike called by us in March 1971.OPERATINGENGINEERS,LOCALNo. 501(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7351.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEAPPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT in any manner restrain orcoerce Anheuser Busch, Inc., in the selection ofCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals enforcing an Order of the NationalLaborRelations Board."GEORGE H. O'BRIEN, Trial Examiner: On March 23 and24, 1972, in Los Angeles, California, a hearing was held inthe above-entitled matter. The complaint, issued December8, 1971, is based on a charge filed September 24, 1971, byRichard Osting.The complaint alleges that Operating Engi-neers, Local No. 501, herein called Respondent, by levyinga fine on Osting, restrained and coerced Anheuser Busch,Inc., herein called Employer, in the selection of Employer'srepresentatives for the adjustment of grievances,and there-by violated Section 8(b)(1)(B) of the National Labor Rela-tions Act. Employer's motion to intervene was granted, overthe objection of Respondent, at the opening of the hearing.Upon the entire record in this proceeding,includingmy observationof the witnesses,and after due considera-tion of the posthearing briefs, I make the following: OPERATING ENGINEERS, LOCAL 501553FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREmployer is a corporation engaged in the brewing, bot-tling,and canning of beer at various breweries locatedthroughout the United States. Employer annually shipsfrom its Van Nuys, California, brewery directly to custom-ers located outside the State of California, products valuedin excess of $50,000 and annually receives at its Van Nuysbrewery, directly from suppliers located outside the State ofCalifornia, products valued in excess of $50,000. Employeris an employer within the meaning of Section 2(2) of the Actengaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDRespondent,a subordinatebody ofInternational Un-ion of Operating Engineers,affiliated with AFL-CIO, is alabor organization within the meaning ofSection 2(5) andSection 8(b) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe only issue in this case is whether Richard (Dick)Osting was, at any material time, a representative of Em-ployer for theadjustment'of grievances.All other issues are settled by the pleadings, and by aspecific concession of Respondent's counsel. Thus, the com-plaint alleges and the answer admits that at all materialtimes:Richard Osting occupied the position of Assist-ant ChiefEngineerat the Van Nuys Brewery ....... Richard Osting was a member in good standingof Respondent.Commencing on or about March 24 and contin-uing to March 27, 1971, Respondent called a strike andestablished and maintained a picket line at the VanNuys brewery to protest its dispute with the Employerconcerning the number of employees required to staffthe powerhouse at the Van Nuys Brewery.On or about March 24 and 25, 1971, Richard Ost-ing did not observe the strike, crossed the picket lineand continued thereafter to report for work.On or about April 20, 1971, Respondent acceptedand processed charges against Richard Osting for hisconduct [in crossing the picket line and reporting forwork].On or about July 20, 1971, Respondent conducteda trial on the charges ... and imposed a fine on RichardOsting.Respondent [conducted the trial and imposed thefine]because Richard Osting had crossed the picketline ... and had continued to report to work for thei"adjust v.t. 1. to alter so as to make fit or correspondent.2 to regulate,make accurate,as a watch.3. to settle or arrangerightly. .v i. to come intoconformity;become suited or fit."Webster's New World Dictionary, CollegeEdition,1966Employer.In his brief to me Respondent's counsel states:Although denied in the pleadings, Respondent, on thebasis of the record, concedes that Osting after his appoint-ment as Assistant and, particularly, after he was fined actedas a minor supervisor 2 of the MaintenanceEngineers. Hedid so in the sense only of "responsible direction" of skilledcraftsmen .... He did not perform any functions in hiring... nor did he "adjust" grievances, either formally or in-formally.B. The SettingEmployer's Van Nuys brewery occupies a number ofbuildings on a multiacre site. Production employees, i.e.brewers and bottlers, are represented by the Teamsters Un-ion.Maintenance employees are represented by differentcraft unions. Respondent represents the watchengineers inthe powerhouse and the maintenanceengineerswho main-tain the fluid lines and equipment throughout the entireplant. These lines carry water,steam,compressed air, car-bonic acid gas, and refrigeration fluid.The powerhouse contains the steam boilerroom, thecompressor room, and the office of the chief operating engi-neer,Walter Rimkus. Prior to March 24, 1971, 12 licensedwatch engineers manned the powerhouse and patrolled theplant 24 hours a day, 7 days a week. By rotating shifts, therewere, at any given time, one watch engineer in the boiler-room, one watch engineer in the compressor room, and one"outside watch engineer" patrolling the fluid lines andequipment, making minor repairs and "logging" work to bedone by the maintenance engineers. On March 28, 1971, thejobs of "compressor room watch engineer" and "outsidewatch engineer" were combined,resultingin the elimina-tion of four positions.Maintenance of the fluid lines and equipment is theresponsibility of 14 to 17 "maintenance engineers" all ofwhom work the day shift under the direct supervision ofRichard (Dick) Osting, assistant chief operatingengineer.The specific skills used are those of pipefitter and plumber,welder, instrument mechanic, air-conditioning mechanic,and refrigeration engineer. The maintenance shop, stock-room, lunchroom, and Osting's office are located in a build-ing about 400 feet from the powerhouse.The contract between Employer and Respondent de-fines the work "employee" to include the chiefengineer, theassistant chief engineer, the watchengineers, and the main-tenance engineers. All are required to becomeand remainmembers of Respondent as a condition of employment. Allare protected by the clause "no employee shall be dis-charged or discriminated against because of membership or2 Sec. 2(11) The term "supervisor"meansany individual having authority,in the interestof the employer, to hire,transfer,suspend, lay off,recall,promote, discharge,assign, rewardor disciplineother employees,or respon-sibly to direct them, or to adjust their grievances, or effectivelyto recommendsuchaction,if in connectionwith the foregoingthe exerciseof such authorityis notof a merelyroutine or clerical nature, but requires the use of indepen-dentjudgment."This sectionis to be interpretedin the disjunctive, and the possessionof any one of the authorities listed,placesthe employeeinvested with thisauthorityin thesupervisoryclass."Ohio PowerCov. N LRB,176 F.2d 385,387 (C.A. 6, 1949). 554DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities in the Union." The clause on "Arbitration andGrievance"states in its openingparagraph:(A) If an employee covered by the terms of this Agree-ment has a grievance which cannot be settled by theShop Steward and the Chief Engineer, the union repre-sentative and an employer representative shall attemptto adjudicatesame ....and further provides:Any settlement of a question by a Shop Stewardand ChiefEngineerinvolved in a dispute shall be re-viewable by an Executive of the Company and theBusinessRepresentative of the Union at the request ofeither and no such settlement shall establish a preced-ent or conflict in any manner with the provisions of theAgreement.In prior years,chief engineers and assistantchief engi-neershave refused to work behind picket lines and have notbeen demoted nor disciplined by Employer. Osting's prede-cessor,Fred Arens, worked behind the picket line of an-other union at the Van Nuys plant, and was tried, foundguilty, and fined by Respondent. Employer made no pro-test.After the fine was levied and while it remained unpaid,Respondent prosecuted a grievance under the contractwhich resulted in Arens receiving $40.54 "call in pay."C. The Relation of the Assistant Chief Engineerto the Adjustment of GrievancesHubert J. Smith, resident engineer, is directly respon-sible to the plant manager for all maintenance. When heassumed his present position in 1964, he decided, in his ownmind, to include the chief operating engineer and the assist-ant chief operating engineer in the management category.He did not communicate this decision to anyone, with thesingle exception of the then plant manager.The present chief operating engineer, Walter Rimkus,has held the positionsince1965. The assistant chief from1967 to February, 1971, was Fred Arens.Rimkus testified, under cross-examination:When I hired or promoted Fred Arens at that point Iindicated to him and told him that I wanted him to runthe operation and try to investigate any grievances be-fore they got to the formal level and to get deeper intothe administrative part of personnel handling. I gavethe same instruction and the same thing to Dick Ostingwhen he was hired.There is no evidence that Arens at any time during histenure as assistant chief adjusted any grievance or recom-mended the adjustment of any grievance, or that Respon-dent was notified that he had any such authority.On August 23, 1969, while Arens in the absence ofRimkus was acting chiefengineer, it appeared to him thata maintenanceengineer, Pinion, was unfit for duty. Arenstelephoned Smith who came down to the brewery and madea personal inspection. Arens recommended that Pinion besent home. Smith decided that Pinion should finish out hisshift and directed Arens to prepare a "Notice of Violationof Plant Rules" suspending Pinion indefinitely. Pinion fileda grievance which was resolved by Respondent's businessrepresentative, Radamaker, and Smith.Richard Osting was hiredas a maintenance engineer in1956 and joined the Union. In 1969 he crossed a Teamsterpicket line at the Van Nuys plant and was fined $150 byRespondent. He paid the fine November 10, 1969, and wasnot reimbursed by Employer. In June of 1970 Osting wasappointed acting assistant chief during a temporary absenceof Arens. On Sunday, June 21, 1970, while Osting was incharge, one of his subordinates, Ramos, backing a pickuptruck, damaged a painter's pick. Osting, after discussing thematter with Rimkus and with Smith, prepared a formal"Notice of Violation of Plant Rules." Ramos grievedthrough Respondent's steward, Morris Wolfe. When Wolfereceived an unsatisfactory answer from Rimkus at the firststep of the grievance procedure, he referred the matter toRespondent's business representative, Donald Radamaker.When Radamaker, investigating the grievance, asked Ost-ing if he had seen the accident, Osting replied that he hadnot, that he did not instigate the reprimand, did not wantto sign it, but did so when Rimkus asked him to. The griev-ance was settled by Radamaker and John Ostaich, assistantdirector of industrialrelations.On Februrary 5, 1971, the following notice was posted:To Operating and Maintenance EngineersAssistant Chief OperatingEngineerEffective February 22, 1971 Mr. Richard Osting hasbeen appointed to the position of Assistant Chief Oper-ating Engineer. Mr. Osting will fill the vacancy createdby the promotion of Mr. Fred Arens to the new Anheu-ser-Busch Plant in Williamsburg Virginia. Your coop-eration and personal help to Dick in his new effort isvery much appreciated.WALTER J.RIMKUSChiefOperating Engineercc:H.R. SmithC.E. Gilbert [Director Industrial Relations]Bulletin Boards (2)FilePrior to this announcement, Smith had exacted fromOsting a promise that, if Respondent should strike, Ostingwould go through the picket line and perform the tasks ofa maintenance engineer.At the same time that the parties signed the basis col-lective-bargaining contract effective from August 21, 1970,to August 20, 1973, they entered into a side agreement datedDecember 28, 1970, providing:Anheuser-Busch, Inc. agrees that it will not change itspresent power house watch engineer staffing for a peri-od of 60 days ... during which period the Employerand the Union will engage in good faith negotiationsconcerning the appropriate watch engineer staffing asa result of the Company's recent modification of powerplant equipment and controls. In the event the partiesat the end of such period fail to reach agreement: 1.The company shall be free to implement such staffingas it then deems appropriate. Should the company takesuch unilateral action, the Union will be free to engagein a strike concerning such issue only ....At about the time that Osting entered upon his new OPERATING ENGINEERS, LOCAL 501555duties, he received further instructions from Rimkus. Rim-kus testified, on direct examination:I told Mr. Osting that he would be expected to do thesame type of work that Mr. Arens did. He would haveto accept the responsibility of running the maintenanceengineers and whatever duties there are. That I expect-ed him to settle any grievances whenever it is possibleto keep them from becoming a formal grievance, goingto higher levels, and that if he could not do this and ifhe felt it was too complicated or if he had no successto come to me and I would help out.Osting, in his direct examination, described his conver-sation withRimkus asfollows:Well, he said that I was to have charge of the mainte-nance shop. He was going to let me run the shop, andhe didn't necessarily want to be-well, let's see. I wouldlike to restrict that. He said that he would like to haveme run the maintenance shop and that in the eventthere was any grievances or problems in the shop forme to the best of my ability to try and handle them atmy level. If I ran into any trouble or needed help, thathe would be more than happy to handle it. If the griev-ance was such that I couldn't handle it, to take it to hislevel and he would take it from there.When Osting was asked on cross-examination "Areyou testifying here that the chief engineer delegated authori-ty to you to make a final and complete settlement andadjustment of a grievance without his approval or the ap-proval of anybody else?" Osting answered, "I am sayingthat he asked me to take care of anything that I couldhandle at my own level, yes."Between February 22, 1971, and March 24, 1971, therewere no grievances involving maintenance engineers. OnFriday,March 12, 1971, Radamaker met with the watchengineers in the powerhouse and with the maintenance en-gineers in a lunchroom adjoining Osting's office. At eachmeeting asecret ballot vote was taken as -to whether Re-spondent should accept Employer's last offer. Osting at-tended the meeting in the lunchroom and cast a ballot. Thevote to reject Employer's last offer was not unanimous.Osting, under cross-examination, affirmed the truth ofa pretrial affidavit wherein he stated:During the day of the 22nd of March, Smith came tome and said, "In the event that there is a strike-anditkind of looks as if there will be-you are going tohave to come in." I told him that I would report forwork as I always did .... Smith said that I would haveto take care of any maintenance work that came up inorder to keep the equipmentrunning.From March 24 through March 27, Osting worked be-hind the picket line, performing the normal functions of amaintenance engineer. He had no subordinates in the brew-ery and there were, of course, no grievances.In April 1971, at the direction of Rimkus, Osting pre-pared a "Notice of Violation of Plant Rules" suspendingManning,a maintenance engineer,for 1 week for negligentperformance of his duties. Manning filed a grievance. Therewas a meeting attended by Respondent's steward, Phillipe,Smith, Ostaich, Gilbert, manager of personnel, and Osting.Osting's sole contribution was a recitation of "what hap-pened to cause the reprimand."In the spring of 1971, after the strike, Respondent'ssteward, Clifford Phillipe, told Osting that there had beenwork performed by machinists in the wrapping room whichbelonged to the maintenance crew. Osting and Phillipe com-plained to the machinist foreman and received his promisethat this would not happen again.In midsummer 1971, Phillipe and Osting complained tothe superintendent of mechanical maintenance, Barnard,that bottlers represented by the Teamsters Union weredoing work which belongedto the maintenance engineers.Osting, in his pretrial affidavit, stated:Iwent to Barnard more or less as a backup to Phillipe.... I did not say too much because the decision wasbetween Phillipe and Barnard, that it was a union prob-lem, and for Barnard to answer as to who should beassigned the work ... later ... Radamaker made asettlement of the problem ... my role in this problem... is to see that the work remained for themaintenanceengineers.One of Osting's duties is to call men in wheneverovertime work is required. The practice, not required bycontract, is to equalize overtime hours among the men whodesire it and, to insure fairness, the list is posted. In the fallof 1971, a maintenance engineer, Hartman, noted that Ost-ing had called a man out of turn on the list. Since Ostingwas standing right there, Hartman called the matter to hisattention, and Osting immediately corrected the assign-ment.Osting has had no other connection with any grievance,formal or informal, during his tenure as assistant chief oper-ating engineer. In none of the foregoing instances did he"adjust" any grievance, nor did he recommend the adjust-ment of any grievance. Respondent was not advised, untilits representatives heard the testimony at this trial, of anyclaim by Employer that Osting had been assigned any rolein the adjustment of grievances.D. Concluding FindingsEmployer's counsel in his brief to me lists four of thestatutory indicia of supervision possessed by Osting andargues therefrom:Nothing in the Collective Bargaining Agreement andno other written or oral evidence provides grounds forany rational surmise that the authority to deal with andadjust grievances has been carved out of the otherabove-described supervisory duties whichOsting reg-ularly performs.Restated in positive terms, Employer appears to argue thatbecause Osting was a supervisor, and because Respondentcoerced Osting for acts which he performed in his capacityas a supervisor, Respondent has coerced Employer "in theselection of his representatives for the purposes of ... theadjustment of grievances."Employer's argument, reduced to syllogistic terms is:1.One who responsibly directs other employees isa supervisor.2.One who represents employer for the adjust-ment of grievances is a supervisor.3.Osting responsibly directs other employees.4.Therefore Osting is a supervisor. 556DECISIONSOF NATIONALLABOR RELATIONS BOARD5.A supervisor represents employer for the adjust-ment of grievances.6.Therefore Osting is a representative of the Em-ployer for the adjustment of grievances.7. Therefore Respondent, when it fined Osting fordoing struck work, violated Section 8(b)(1)(B) of theAct.The error in the foregoing logic, if not apparent on itsface, may be demonstrated by applying the same logic to thewell-known personality, Lassie.1.A collie is a dog.2.A dachshundis a dog.3. Lassie is a collie.4.Therefore Lassie is a dog.5.ThereforeLassie isa dachshund.Respondent also argues that Osting's authority to ad-just grievances should be inferred from the following:1.Such authority was specifically delegated byRimkus.2. The contract empowers the chief to adjust griev-ances and generally directs the assistant chief to assistthe chiefengineer.3.Osting was involved in the two grievances overworkassignments.4. Osting was directly involved in the resolution oftheManning grievance and the Ramos grievance.I find nothing in any of the testimony relied on byEmployer which will warrant an inference that Osting pos-sessed or possesses the authority toadjustgrievances.The General Counsel,in his argument,carries theEmployer's logic one step further. He argues:General Counsel contends that even if Osting had notactually been designated and serving the Employer asa grievance representative, in view of his status and roleas Assistant Chief Engineer with the substantial super-visory authority to direct the work of the men in hiscrew, Osting was a natural andpotentialrepresentativeof the Employer for the handling and settlement ofgrievances because of his day-to-day supervision andcontacts with the employees in matters that spawngrievances; and that the Employer should be entitledto rely upon Osting and to select him as its representa-tive in handling and settling grievances whenever theoccasion might arise.Toledo Lithographers,175 NLRB1072, 1078-1079, enfd. 437 F.2d 55(C.A. 6).I do not find either argument to be persuasive. Theoffense with which Respondent is charged is a violation ofthe following statutory prohibition:8(b) It shall be an unfair labor practice for a labororganization or its agents (1) to restrain or coerce (B)an employer in the selection of his representatives forthe purposes of collective bargaining or the adjustmentof grievances.The Employer and the General Counsel assume fromobiter dictain a line of Board decisions that the Board hasconstrued this statutory language to mean "It shall be anunfair labor practice for a labor organization to coerce asupervisor." This is simply not true. In every case cited, theBoard has made a specific finding that the individualcoerced by a union possessed, at the time he committed theoffense against the union, theactual(not potential) powertoadjustgrievances.Osting did not, at any material time, possess any powertoadjustany grievance. The fact that he did and does exer-ciseothersupervisory functions is immaterial. AlthoughEmployer does have an absolute right guaranteed by statuteto designate any individual to be his representative for theadjustment of grievances, it has, to this date, restricted suchdesignation to the chief engineer (with a substantial limita-tion) and to higher officials. The reason is obvious. Employ-er has compelled the chief and the assistant chief tomaintain membership in Respondent as a condition of em-ployment. The limitation on the authority of the chief toadjust grievances is designed to give Employer a veto overany union dictated adjustment. There is no testimony onthis record that Smith or any higher official of Respondenteven mentioned grievances to Osting. Rimkus could nothave conferred on Osting any greater authority than hehimself possessed.Neither Rimkus nor Osting testifiedclearly and unequivocally that even Rimkus' limited author-itywas delegated to Ostmg. Respondent was not advisedthat Osting had any power to adjust any grievance and therewas nothing in the conduct of Osting, Rimkus, or Smithwhich could lead Respondent to suspect that any such pow-er had been delegated.CONCLUSION OF LAWRespondent has not, on this record, engagedin unfairlabor practices within themeaning of Section 8(b)(1)(B) ofthe National Labor Relations Act. [Recommended Orderomitted from publication.]